Case 2:13-cv-14695-MFL-LJM ECF No. 295 filed 04/30/20             PageID.12247      Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

               Petitioner,                                Case No. 13-cv-14695
                                                          Hon. Matthew F. Leitman
 v.

 CARMEN D. PALMER,

            Respondent.
 _______________________________________________________________________/

                      ORDER DENYING PETITIONER’S
                 MOTION FOR RECONSIDERATION (ECF No. 294)

        On April 14, 2020, the Court held an on-the-record status conference with counsel

 for all parties. During that status conference, the Court proposed that the parties file a new

 round of final briefs on Petitioner Omar Rashad Pouncy’s petition for a writ of habeas

 corpus. Neither Pouncy’s counsel nor counsel for Respondent objected to the Court’s

 proposal. Accordingly, following the status conference, the Court entered a written order

 directing the filing of the final briefs. (See ECF No. 293.)

        Pouncy has now filed a motion for reconsideration of the Court’s order setting the

 briefing schedule. (See Mot. for Reconsideration, ECF No. 294.) Pouncy says that

 additional briefing by both parties is unnecessary. (See id.) The Court disagrees and

 DENIES Pouncy’s motion.

        Motions for reconsideration in this Court are governed by Local Rule 7.1(h). That

 rule provides that:




                                               1
Case 2:13-cv-14695-MFL-LJM ECF No. 295 filed 04/30/20            PageID.12248      Page 2 of 3



               Generally, and without restricting the Court’s discretion, the
               Court will not grant motions for rehearing or reconsideration
               that merely present the same issues ruled upon by the Court,
               either expressly or by reasonable implication. The movant
               must not only demonstrate a palpable defect by which the
               Court and the parties and other persons entitled to be heard on
               the motion have been misled but also show that correcting the
               defect will result in a different disposition of the case.

 E.D. Mich. Local Rule 7.1(h)(3).

        Pouncy has failed to persuade the Court that it palpably erred when it set the revised

 briefing schedule. Given the unique posture of this case – and the developments that have

 occurred since the Court set the previous briefing schedule and the parties’ submitted their

 opening briefs – the Court remains convinced that the most efficient way for the parties to

 present their arguments and for the Court to digest those arguments is through the revised

 briefing schedule currently in place. The Court has broad discretion over the control of its

 docket, and Pouncy has not shown any error in the exercise of that discretion here. The

 Court will promptly evaluate the arguments in the final round of briefing once those briefs

 are filed.

        For all of these reasons, Pouncy’s motion for reconsideration (ECF No. 294) is

 DENIED.

        IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
 Dated: April 30, 2020                     UNITED STATES DISTRICT JUDGE




                                              2
Case 2:13-cv-14695-MFL-LJM ECF No. 295 filed 04/30/20          PageID.12249     Page 3 of 3




        I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on April 30, 2020, by electronic means and/or ordinary mail.


                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




                                            3
